Citation Nr: 1705653	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical strain.

2.  Entitlement to a rating in excess of 20 percent for degenerative osteoarthritis of the lumbar and thoracic spine.

3.   Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for burn scar of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1975 to December 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This case was previously before the Board in August 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for residuals of skin cancer was also remanded in August 2014.  Thereafter, in a November 2014 rating decision, the RO granted service connection for skin cancer malignant melanoma squamous cell carcinoma and assigned a noncompensable rating effective February 3, 2011.  There is no indication from the record that the Veteran disagreed with the effective date or rating assigned in the November 2014 decision.  Thus, it is considered to be a full grant of the benefit sought on appeal, and the Board has limited its consideration accordingly.

The issues of entitlement to increased ratings for cervical strain, degenerative osteoarthritis of the lumbar and thoracic spine, and right lower extremity radiculopathy are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's burn scar of the right hand does not encompass an area of 39 square centimeters or greater and is not unstable or painful.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a burn scar of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in February 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  A September 2011 statement of the case advised the Veteran of the specifics as to what the evidence must show for an increased rating for his burn disability.   

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  

The Board acknowledges that the August 2014 remand directed the RO to request identification of any outstanding pertinent medical records and to arrange for an additional VA examination.  In September 2014, the Veteran was asked to identify any further VA and non-VA records of evaluation or treatment; however, no such records were identified.  An additional examination was provided in October 2014.  Thus, the Board finds that the RO is in substantial compliance with the directives of the August 2014 remand, and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are adequate.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  Therefore, the Board will consider the applicability of each of those Diagnostic Codes. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck, and provides a 10 percent rating for one characteristic of disfigurement.  38 C.F.R. § 4.118.  

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are assigned a 10 percent rating.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are rated under Diagnostic Codes 7800-7804 and require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's burn scar of the right hand has been assigned a noncompensable rating under Diagnostic Code 7802 for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  There is no indication or assertion of additional residual disability from the Veteran's right hand burn aside from scarring.

A March 2011 VA skin examination report notes a burn scar of deep partial thickness and second degree on the Veteran's right dorsal hand.  In addition, there was scarring over the burn site due to the excision of skin cancer, for which the Veteran is separately service connected.  The examiner stated that there was no way to evaluate the residual scarring from the Veteran's burn due to the subsequent surgical excision of skin cancer.  However, the examiner noted that the total body surface area involved at the time of the burn injury was less than 5 percent.  On physical examination, there was no skin breakdown and no pain in the area of the scars.  The status-post skin cancer excision scar was characterized as superficial and without inflammation, edema, or keloid formation, with a maximum width of 0.8 centimeters and a maximum length of 3.1 centimeters.  No other disabling effects of any scars were noted.  

In October 2014, the Veteran was afforded another VA skin examination.  The examiner explained that the Veteran had a burn scar to the dorsum of the right hand for a number of years, and then developed some skin changes around the area of the scar.  The skin was biopsied, and the Veteran was diagnosed with squamous cell carcinoma in the area of the scar.  The examiner specified that the current right hand scar was secondary to the excision of the squamous cell carcinoma rather than due to skin changes as residuals of the Veteran's burn.  However, the burn scar was noted to be less than deep partial thickness.  On examination, the Veteran had no painful, unstable, or both painful and unstable scars of the extremities; no disfigurement or functional limitation due to scarring; and no deep, nonlinear scars.  The residual status-post excision scar-the only scar described in detail-was superficial, nonlinear, well-healed, non-tender, without skin breakdown, and measured 4 centimeters by 0.6 centimeters.        

After reviewing the evidence of record, the Board finds that an initial compensable rating for the Veteran's burn scar of the right hand is not warranted.  

At the outset, Diagnostic Code 7800 is not for application, as it pertains to scars of the head, face, or neck, and the Veteran's burn scar is located on his right hand.  

Next, Diagnostic Code 7801 contemplates deep and nonlinear burn scars.  The March 2011 examiner stated that the Veteran's burn was of deep partial thickness, but did not describe whether the scar was linear or nonlinear.  Even assuming the burn scar was deep and nonlinear, the only residual scar noted on examination was the linear status-post excision scar, which is separately rated under Diagnostic Code 7818-7805.  Moreover, the status-post excision scar had an area of 2.48 square centimeters, less than the minimum 39 square centimeters required for a compensable rating under Diagnostic Code 7801.  Thus, the VA examination findings do not support a compensable rating under Diagnostic Code 7801 for deep and nonlinear scars, as there is no evidence that the burn scar on the Veteran's right hand covered a minimum area of 39 square centimeters.    

Under Diagnostic Code 7802, a compensable rating is warranted for burn scars that are superficial and nonlinear and cover a minimum area of 929 square centimeters.  The October 2014 VA examiner described the burn scar as of less than deep partial thickness that had historically resulted in some skin changes.  However, the only residual scar noted on examination was secondary to the excision of the squamous cell carcinoma, which again is separately rated.  Moreover, the status-post excision scar had an area of 2.4 square centimeters on examination, less than the minimum area required for a compensable rating under Diagnostic Code 7802.  Thus, the VA examination findings do not support a compensable rating under Diagnostic Code 7802 for superficial and nonlinear scars, as there is no evidence that the burn scar on the Veteran's right hand covered a minimum area of 929 square centimeters.     

There is no evidence that the Veteran's burn scar is unstable or painful, as required for a compensable rating under Diagnostic Code 7804.  The Veteran has not reported any disabling effects not considered under Diagnostic Codes 7800-7804, as required to warrant a rating under Diagnostic Code 7805, nor have the VA examiners identified any disabling effects.  In fact, a medical record from March 2010, during the Veteran's diagnosis of and treatment for squamous cell carcinoma, refers to the burn scar on the back of the Veteran's right hand and notes that the burn healed well and had never caused a problem before.

The Board reiterates that the Veteran's right hand scar secondary to the excision of squamous cell carcinoma, located in the same area as the burn scar, was separately considered and evaluated under Diagnostic Code 7818-7805 pursuant to the award of service connection for squamous cell carcinoma.  Further, the noncompensable rating assigned to the status-post excision scar is not before the Board.  However, the Board has noted findings related to the status-post excision scar to illustrate that the VA examiners identified no residual scarring of the right hand that would warrant a compensable rating.  

In conclusion, the evidence does not show that the Veteran's burn scar covers an area of at least 39 square centimeters for deep and nonlinear scars; of at least 929 square centimeters for superficial and nonlinear scars; or that it is unstable or painful.  Additionally, the Veteran has not identified any disabling effects of his burn scar, and there is no indication in the record that the burn scar causes functional impairment of any sort.  For these reasons, a compensable rating is not warranted under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118 (2016).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Initially, therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's burn scar would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (2016). 


ORDER

Entitlement to an initial compensable rating for a burn scar of the right hand is denied.


REMAND

The Board finds that additional development is required before the claims for higher ratings for cervical strain, osteoarthritis of the lumbar and thoracic spine, and radiculopathy of the right lower extremity are decided. 

In August 2014, the Board remanded the Veteran's claims for higher ratings for cervical strain, degenerative osteoarthritis of the thoracic and lumbar spine, and radiculopathy of the right lower extremity in order to assess the current severity of those service-connected disabilities.  The Veteran was provided a VA examination in October 2014.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the October 2014 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  In addition, the record reflects that the Veteran underwent lumbar spine surgery in September 2016.  Thus, the October 2014 VA examination may not accurately represent the Veteran's current disability picture with regard to degenerative osteoarthritis of the lumbar and thoracic spine and radiculopathy of the right lower extremity.  Therefore, the Board finds that further examination is necessary.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  
	
2.  Then, schedule the Veteran for a VA examination to determine the current severity of his cervical strain, degenerative osteoarthritis of the thoracic and lumbar spine, and radiculopathy of the right lower extremity.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




